Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 07, 2020

The Court of Appeals hereby passes the following order:

A20A0667. SPIRES v. HOA RESTAURANT HOLDERS, LLC.

      This case was docketed by this Court on November 1, 2019. The Appellant’s
brief and enumeration of errors were originally due on November 21, 2019. On
November 20, 2019, the Appellant filed a request for an extension of time to file her
brief. This Court granted the Appellant’s motion, and the Appellant’s brief and
enumeration of errors were due on December 11, 2019. As of the date of this order,
the Appellant still has not filed a brief and enumeration of errors. The filing is fifty-
nine (59) days late. On February 7, 2020, the Appellees filed a motion to dismiss.
      Accordingly, this appeal is hereby deemed abandoned and DISMISSED
pursuant to Court of Appeals Rule 23 (a). See also Court of Appeals Rule 13. The
Appellees’ motion to dismiss is hereby MOOT.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/07/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.